DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schwartz by phone on 07 February 2022.  The examiner’s amendments include amending independent claim1 to more clearly describe the inner walls of the claimed bushing.

The application has been amended as follows: 
1. (Currently Amended) A strain relief bushing comprising an elastic material for receiving at least one cable 
	in at least one axial through-opening which
	is connected to at least one of an adjacent through-opening and an outer side of the strain relief bushing via a slit in such a way as to be openable, wherein
	the at least one axial through-opening has, one behind the other in the axial direction, at least two strain relief portions of different cross-section, wherein

wherein the at least one axial through-opening and the adjacent through- opening are arranged eccentrically to each other,
	the strain relief portion having the smallest cross-section of the through-opening accounts for at least 10% of the axial length of the respective at least one axial through-opening, 
wherein the outer circumference of the at least two strain relief portions of different cross-section directly adjoin one another along the slit so that the outer circumferences of the strain relief portions of the through-opening touch one another on the line of the slit in the form of a continuous straight transition; and 
wherein an inner wall of the at least one axial through-opening towards the slit and within a first strain relief portion of the at least two strain relief portions and an inner wall of the adjacent through-opening towards the slit and within a second strain relief portion of the at least two strain relief portions are collinear.

Election/Restrictions
Claims 1, 3 – 15, and 18 – 22 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 07/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/16/2021 is withdrawn.  Claims 5 – 7, 10 – 15 and 18 – 20, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






Allowable Subject Matter
Claims 1, 3 – 15, and 18 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a strain relief bushing comprising an elastic material for receiving at least one cable in at least one axial through-opening which is connected to at least one of an adjacent through-opening and an outer side of the strain relief bushing via a slit in such a way as to be openable, one behind the other in the axial direction, at least two strain relief portions of different cross-section, arranged eccentrically to one another, wherein the at least one axial through opening and the adjacent through opening are arranged eccentrically to each other, wherein the outer circumference of the at least two strain relief portions of different cross-section directly adjoin one another along the slit so that the outer circumferences of the strain relief portions of the through-opening touch one another on the line of the slit in the form of a continuous straight transition; and wherein an inner wall of the at least one axial through-opening towards the slit and within a first strain relief portion of the at least two strain relief portions and an inner wall of the adjacent through opening towards the slit and within a second strain relief portion of the at least two strain relief portions are collinear.
One close prior art Bensel (EP 514174 A1) teaches of a strain relief bushing comprising an elastic material for receiving at least one cable in at least one axial through-opening which is connected to at least one of an adjacent through-opening and an outer side of the strain relief bushing via a slit in such a way as to be openable, wherein the at least one axial through-opening has, one behind the other in the axial direction, at least two strain relief portions of different cross-section, wherein the at least two strain relief portions of different cross-section are arranged eccentrically to one another, wherein the at least one axial through opening and the adjacent through opening are arranged eccentrically to each other, the strain relief portion having the smallest cross-section of the through-opening accounts for at least 10% of the axial length of the respective at least one axial through-opening, wherein the outer circumference of the at least two strain relief portions of different cross-section directly adjoin one another along the slit so that the outer circumferences of the strain relief portions of the through-opening touch one another on the line of the slit in the form of a continuous straight transition; however Bensel does not teach wherein an inner wall of the at least one axial through-opening towards the slit and within a first strain relief portion of the at least two strain relief portions and an inner wall of the adjacent through opening towards the slit and within a second strain relief portion of the at least two strain relief portions are collinear.
Therefore claims 1, 3 – 15, and 18 – 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896